Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 12/05/2019.  Claims 1 (a method), 12 (a method), 14 (a machine), and 20 (a machine) are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 14 and 20 are directed to a machine; however, the claim itself comprises solely software. Software is not a process, “machine”, manufacture, nor composition of matter for § 101 purposes and is non-statutory. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process abstract idea. 
Applicant’s specification on page 3 states: 

In other words, the method includes incorporating a “number” into a “subject” of a message that a user can verify without opening the message.  Humans can place a human readable number on a message and verify the number.  This is akin to an ineligible abstract idea mental process, see MPEP 2106.04(a)(1).III.
 This judicial exception is not integrated into a practical application because restricting the use of the mental process to “email” is merely an “apply it”; i.e. instructing a person to include the human implemented number and check in an email. See MPEP 2106.04(d).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sending and receiving data (emails) is a well-understood, routine, and conventional activity and does not constitute significantly more than the abstract idea itself.  See MPEP 2106.07(a).II and 2106.05(d).
Note Applicant’s disclosure page 11:
“Sender A could read the components of data source 20 (as a database or an  accessible email history) to determine next sequence marker 30. In another embodiment of the  present invention, Sender A could rely on other methods to track sequence identifier 26 and next sequence marker 30 for Recipient B and other contacts, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 states:
“the receiver database configured to store contact information for the sender including the sender's email address and the sequence identifier … receiver database being further configured to fetch the sequence identifier for the sender from the sender database”
It is unclear why the receiver database is “fetching” a sequence number from a sender database when it already has the sequence number stored therein. 
For the purposes of examination, the claim is interpreted to require the receiver database fetching the sequence number from itself.


Claim 20 contains two clauses with nearly identical (duplicate) statements: “the receiver email application …” and “a receiver email application …”  it is unclear why the limitations following “the receiver application” are largely reproduced in “a receiver application” clause.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires: “both sender and recipient being within the same email domain”.  Claims 15-17 and 19 recite various phrasings of “the sender is within the email domain but the recipient is within a different email domain.”  Claims 15-17 depend on claim 1 but contradict claim 1 in scope; thereby failing to further limit. Claim 19 depends on claim 12 but presents an identical .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avritch et al., US 2007/0143407 (filed 2004-12).
	As to claim 1, Avritch discloses a method comprising:
verifying the authenticity of emails (“information such as the sender/recipient addresses, and body digest, used at the receiver side 106 to assess the integrity of the received e-mail Fraud detection—e.g., sequence numbers” Avritch ¶¶ 38-40) sent within a email domain from a first email application of a sender (“upon detecting an e-mail message to be sent” Avritch ¶ 21) to a second email application of a recipient, (“a receiver of the e-mail message can assess the integrity of the e-mail message” Avritch ¶ 19) both sender and recipient being within the same email domain, (Avritch Figure 2, a single email system/domain) the emails each having a sender's email address, (“s parameter specifies the sender. This should normally match the RFC822 “From” header message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113), the method comprising the steps of: 
Identifying the receiver for an email to be sent by the sender; (“information such as the sender/recipient addresses” see below)
generating a current sequence marker for the receiver, (“can either be computed on the fly or obtained from the sender's account profile…. Sequence numbers” see below) the current sequence marker representing a next sequence identifier in a sequence of emails between the sender and the receiver; (Avritch ¶ 113, nonrepeating sequence numbers from sender)
inserting the current sequence marker 
(“the service 104 prepares a data structure comprised of information provided in the client request along with other information which can either be computed on the fly or obtained from the sender's account profile. ….

Fraud detection—e.g., sequence numbers” Avritch ¶¶ 37-39)
into the user-accessible field of the email and then sending the email to the recipient. (“If the stamp appears to be “good,” data is extracted from some fields of the stamp and inserted into the message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113. User accessible it in the message record of the email client, e.g.: “The MailClass field is an enumeration representing the various classes of mail service offered by 1stCertified. Generally, the class of mail relates directly to which folder within the 1stCertified InBox that incoming mail is deposited into. An exception to such may be when the user has deleted a folder (or it may be added back in automatically for required folders).” Avritch ¶ 50)

As to claim 10, Avritch discloses the method of claim 1 and further discloses: wherein the current sequence marker is a human-readable alphanumeric sequence of characters. (“Sequence Number: 48299” Avritch ¶ 91)

As to claim 18, Avritch discloses the method of claim 1 and further discloses: wherein the sender and receiver are both within the email domain of a web-based email .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avritch et al., US 2007/0143407 (filed 2004-12), in view of Miller, US 2012/0064880 (filed 2011-09).
As to claim 2, Avritch discloses the method of claim 1 but does not disclose: wherein the current sequence marker is generated from an email history representing a record of emails previously sent from the sender to the recipient.

Miller discloses:
wherein the current sequence marker is generated from an email history representing a record of emails previously sent from the sender to the recipient. (“Each action has a sequence number that is unique for a single device. This sequence number is analogous to the sequence number used in the TCP protocol.” Miller ¶ 58. 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used sequence numbers associated with the respective counterparties at the respective communicating parties and incrementing a counter after each use by the sender and receiver.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch with Miller in order to detect and prevent fraudulent emails when the email system sends to groups of recipients with unsynchronized sequence numbers, Avritch ¶ 56 (a group of recipients).

As to claim 3, Avritch view of Miller discloses the method of claim 2 and further discloses: wherein the current sequence marker comprises one or more characters selected from the group of sequential characters comprising letters, numbers, words from a sequential list of words, symbols from a sequential list of symbols, icons from a sequential list of icons and images from a sequential list of images. (“hexadecimal sequence ID. The server increments this number by one for each command sent to the device.” Miller ¶ 68).

As to claim 4, Avritch discloses the method of claim 1 and further discloses:
A database coupled to:


Avritch does not disclose: 
wherein the email history is contained in … to the first email application

Miller discloses:
wherein the email history is contained in … to the first email application. (the server is the sender and persistently stores the sequence ID. “Each action has a sequence number that is unique for a single device. This sequence number is analogous to the sequence number used in the TCP protocol.” Miller ¶ 58. “hexadecimal sequence ID. The server increments this number by one for each command sent to the device.” Miller ¶ 68)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used sequence numbers associated with the respective counterparties at the respective communicating parties and incrementing a counter after each use by the sender and receiver.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch with Miller in order to 

As to claim 5, Avritch view of Miller discloses the method of claim 4 and further discloses:
wherein the database and first email application are configured to programmatically generate the current sequence marker (the server is the sender and persistently stores the sequence ID. “Each action has a sequence number that is unique for a single device. This sequence number is analogous to the sequence number used in the TCP protocol.” Miller ¶ 58. “hexadecimal sequence ID. The server increments this number by one for each command sent to the device.” Miller ¶ 68) and insert it into the user-accessible field before sending the email. (“If the stamp appears to be “good,” data is extracted from some fields of the stamp and inserted into the message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113. User accessible it in the message record of the email client.)

As to claim 6, Avritch discloses the method of claim 1 and further discloses:
the sender then inserting the current sequence marker (“Fraud detection—e.g., sequence numbers” Avritch ¶¶ 37-39)


Avritch does not disclose:
wherein the sender queries an email history to generate the current sequence marker, the email history representing a record of emails previously sent from the sender to the recipient, 

Miller discloses:
wherein the sender queries an email history to generate the current sequence marker, the email history representing a record of emails previously sent from the sender to the recipient, (the server is the sender and persistently stores the sequence ID. the number constituting a record of emails previously sent/incremented in the number “Each action has a sequence number that is unique for a single device. This sequence number is analogous to the sequence number used in the TCP protocol.” Miller ¶ 58. “hexadecimal sequence ID. The server increments this number by one for each command sent to the device.” Miller ¶ 68)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used 

As to claim 7, Avritch view of Miller discloses the method of claim 6 and further discloses:
wherein the email history includes a last sequence marker for a last email sent to the recipient, the sender generating the current sequence marker by incrementing the last sequence marker by 1. (“hexadecimal sequence ID. The server increments this number by one for each command sent to the device.” Miller ¶ 68).

As to claim 9, Avritch view of Miller discloses the method of claim 7 and further discloses:
further comprising the steps of the recipient receiving the email sent by the sender, (“If the e-mail client software of the receiver is enabled, the SMTP mail header holding the service-determined result will be processed.” Avritch ¶ 101) the current sequence marker being identified from the email, (“Get the sequence number from the stamp and look up in a locally cached file to make sure that this same sequence number has not been recently used” Avritch ¶ 113) …, (“If the stamp appears to be “good,” data is extracted from some fields of the stamp and inserted into the message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113)

Miller further discloses:
the current sequence marker then being compared to an expected sequence marker predicted from the last sequence marker … if the current sequence marker identified from the email does not match the expected sequence marker. (“If it receives an action with a sequence number less than or equal to the highest sequence number, it discards the action. If it receives an action with a sequence number one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used sequence numbers associated with the respective counterparties at the respective communicating parties and incrementing a counter after each use by the sender and receiver.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch with Miller in order to detect and prevent fraudulent emails when the email system sends to groups of recipients with unsynchronized sequence numbers, Avritch ¶ 56 (a group of recipients).


the email being flagged as suspicious

However, Avritch does explicitly check the sequence number in ¶ 113.  Avritch just does not explicitly state what action is performed based thereon.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Avritch in view of Miller by establishing a separate spam (Avritch ¶ 3) folder (Avritch ¶ 52) and assigning emails that do not comply with the validations of Avritch into said spam folder.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place emails that fail validation into a spam folder in order to perform the “appropriate action” described throughout Avritch but not explicitly stated therein, thereby fulfilling the intent of “prevents reply attacks whereby senders use programming to attempt to use the same stamp over and over again.” (Avritch ¶ 113).

As to claim 11, Avritch discloses the method of claim 1 and further discloses: databases coupled to … databases containing fields for the email addresses
(“each service-supplied result contains an embedded sequence number—so the sequence number is extracted from the result, associated with the sender's ID (also in the stamp) and only that set of information is saved in the replay cache.” Avritch ¶ 114, a database)

Avritch does not disclose: 


Miller discloses:
further comprising sender (“hexadecimal sequence ID. The server increments this number by one for each command sent to the device.” Miller ¶ 68) and receiver (“Each action has a sequence number that is unique for a single device…. If it receives an action with a sequence number one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58.  The databases being the persistent storage of the sequence number) the sender and receiver email application the sender and receiver … of senders and recipients, the last sequence identifier used in a sequence of emails, (“Each action has a sequence number that is unique for a single device….” Miller ¶ 58.) the current next sequence identifier to be used for the next email in the sequence of emails, (“it processes the action and increments the highest sequence number.” Miller ¶ 58.) the sender (Miller ¶ 68) and receiver databases (Miller ¶ 58) being further configured to automatically one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58. “one greater than the highest sequence number” being the matching criterion.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used sequence numbers and incrementing a counter after each use by the sender and receiver.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch with Miller in order to detect and prevent fraudulent emails when the email system sends to groups of recipients with unsynchronized sequence numbers, Avritch ¶ 56 (a group of recipients).


As to claim 12, Avritch discloses a method comprising:
message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113) the method comprising the steps of: 
identifying a receiver for an email to be sent by the sender; (“information such as the sender/recipient addresses” see below)
generating a current sequence marker for the receiver, (“can either be computed on the fly or obtained from the sender's account profile…. Sequence numbers” see below)  the current sequence marker (Avritch ¶ 113, nonrepeating sequence numbers from sender) representing a next sequence identifier in a sequence of emails between the sender and the receiver; (“the sequence number is extracted from the result, 
inserting the current sequence identifier (“the service 104 prepares a data structure comprised of information provided in the client request along with other information which can either be computed on the fly or obtained from the sender's account profile. ….
information such as the sender/recipient addresses, and body digest, used at the receiver side 106 to assess the integrity of the received e-mail
Fraud detection—e.g., sequence numbers” Avritch ¶¶ 37-39)
 into the user-accessible field of the email and then sending the email; (“If the stamp appears to be “good,” data is extracted from some fields of the stamp and inserted into the message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113. User accessible it in the message record of the email client, e.g.: “The MailClass field is an enumeration representing the various classes of mail service offered by 1stCertified. Generally, the class of mail relates directly to which folder within the 1stCertified InBox that incoming mail is deposited into. An exception to such may be when the user has deleted a folder (or it may be added back in automatically for required folders).” Avritch ¶ 50)


…

Avritch does not disclose:
identifying the current sequence identifier from the email; 
generating a predicted sequence identifier for the sender; 
comparing the current sequence identifier identified from the email to the predicted sequence identifier, and 
flagging the email as suspicious in the event the sequence identifier identified from the email does not match the predicted sequence identifier.

Miller discloses:
identifying the current sequence identifier from the email; (“the mobile agent 10 keeps track of the highest sequence numbered action it has processed.” Miller ¶ 58)
generating a predicted sequence identifier for the sender; (“If it receives an action with a sequence number one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58)
comparing the current sequence identifier identified from the email to the predicted sequence identifier, and (“If it receives an action with a sequence number one 
does not match the predicted sequence identifier. (“If it receives an action with a sequence number less than or equal to the highest sequence number, it discards the action.” Miller ¶ 58)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used sequence numbers associated with the respective counterparties at the respective communicating parties and incrementing a counter after each use by the sender and receiver.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch with Miller in order to detect and prevent fraudulent emails when the email system sends to groups of recipients with unsynchronized sequence numbers, Avritch ¶ 56 (a group of recipients).

Avritch in view of Miller does not disclose:
flagging the email as suspicious in the event the sequence identifier identified from the email …

However, Avritch does explicitly check the sequence number in ¶ 113.  Avritch just does not explicitly state what action is performed based thereon.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Avritch in view of Miller by establishing a separate spam (Avritch ¶ 3) 


As to claim 14, Avritch discloses a machine comprising:
An email system for sending a plurality of emails (“prevents reply attacks whereby senders use programming to attempt to use the same stamp over and over again.” Avritch ¶ 113. See also ¶ 114, plurality of emails must have different sequence numbers) from a sender (“upon detecting an e-mail message to be sent” Avritch ¶ 21) to a receiver (“a receiver of the e-mail message can assess the integrity of the e-mail message” Avritch ¶ 19) within a same email domain, (Avritch Figure 2, a single email system/domain) the emails each having a sender's email address, (“s parameter specifies the sender. This should normally match the RFC822 “From” header email address” Avritch ¶ 66. “the sender's and recipient's e-mail addresses as contained in the received e-mail.” Avritch ¶ 104) a receiver's email address (“The listed recipients should match the RFC822 “TO” and “CC” headers” Avritch ¶ 68. Also ¶¶ 101 and 104) and a user-accessible field, (“If the stamp appears to be “good,” data is extracted from some fields of the stamp and inserted into the message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113) the email system comprising: 
a sender email application (see Avritch Figure 6, sender software) operatively coupled to a sender database (“each service-supplied result contains an embedded sequence number—so the sequence number is extracted from the result, associated with the sender's ID (also in the stamp) and only that set of information is saved in the replay cache.” Avritch ¶ 114, a database), the sender email application configured to send emails to the receiver, (“information such as the sender/recipient addresses, and body digest, used at the receiver side 106 to assess the integrity of the received e-mail Fraud detection—e.g., sequence numbers” Avritch ¶¶ 38-40) … email address (“each service-supplied result contains an embedded sequence number—so the sequence number is extracted from the result, associated with the sender's ID (also in the stamp) and only that set of information is saved in the replay cache.” Avritch ¶ 114, a database)
the sender database and the sender email server configured to insert the sequence identifier (“Fraud detection—e.g., sequence numbers” Avritch ¶¶ 37-39) for the receiver in the user-accessible field of each email sent to the receiver (“At step 116, the sender 102 incorporates the service-determined sequence result into the e-mail message. In one embodiment, the service-determined sequence result is incorporated into the e-mail as an SMTP X-header.” Avritch ¶ 99. See also Avritch ¶¶ 37+ discussing the composition of the stamp.)

email address (“each service-supplied result contains an embedded sequence number—so the sequence number is extracted from the result, associated with the sender's ID (also in the stamp) and only that set of information is saved in the replay cache.” Avritch ¶ 114, a database) … the receiver email application and receiver database configured to parse the email to extract the sequence identifier from the user-accessible field of the email sent from the sender to generate an extracted sequence identifier (“Get the sequence number from the stamp and look up in a locally cached file to make sure that this same sequence number has not been recently used” Avritch ¶ 113)

…

identifying the sender of the email in a receiver database (“each service-supplied result contains an embedded sequence number—so the sequence number is extracted from the result, associated with the sender's ID (also in the stamp) and only that set of information is saved in the replay cache.” Avritch ¶ 114, a database)
…

Avritch does not disclose:
the sender database configured to store contact information for the receiver including the receiver's … and a sequence identifier, the sequence identifier representing a last predicted value in a previously agreed-upon sequence of emails between the sender and receiver, …, the sender database being further configured to update the sequence identifier for the receiver in the sender database when each email is sent to the receiver;
receiver database configured to store contact information for the sender including the sender's … and the sequence identifier, …, the receiver email application and receiver database being further configured to fetch the sequence identifier for the sender from the [receiver] database and compare the extracted sequence identifier to the fetched sequence identifier

… fetching a predicted sequence identifier from the receiver database for the sender; 
comparing the current sequence identifier extracted from the email to the predicted sequence identifier fetched from the receiver database, and 
flagging the email as suspicious in the event the sequence identifier extracted from the email does not match the predicted sequence identifier fetched from the receiver database.


Miller discloses:
the sender database configured to store contact information for the receiver including the receiver's email address and a sequence identifier, (“Each action has a sequence number that is unique for a single device. This sequence number is analogous to the sequence number used in the TCP protocol.” Miller ¶ 58. Unique for the device meaning it must be associated with the receiver) the sequence identifier representing a last predicted value in a previously agreed-upon sequence of emails between the sender and receiver (“hexadecimal sequence ID. The server increments this number by one for each command sent to the device.” Miller ¶ 68), … the sender database being further configured to update the sequence identifier for the receiver in the sender database when each email is sent to the receiver; (“The server increments this number by one for each command sent to the device.” Miller ¶ 68)

receiver database configured to store contact information for the sender including the sender's … and the sequence identifier, (“Each action has a sequence number that is unique for a single device. This sequence number is analogous to the sequence number used in the TCP protocol.” Miller ¶ 58. Unique for the device meaning it must be associated with the receiver) …, the receiver email application and receiver database being further configured to fetch the sequence identifier for the sender from the [receiver] database (“the mobile agent 10 keeps track of the highest sequence numbered action it has processed.” Miller ¶ 58) and compare the extracted sequence identifier to the fetched sequence identifier (“If it receives an action with a sequence number one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58)
… if the extracted sequence identifier does not match the fetched sequence identifier; (“If it receives an action with a sequence number one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58)


… and fetching a predicted sequence identifier from the receiver database for the sender; (“the mobile agent 10 keeps track of the highest sequence numbered action it has processed.” Miller ¶ 58)
comparing the current sequence identifier extracted from the email to the predicted sequence identifier fetched from the receiver database, and (“If it receives an 
… in the event the sequence identifier extracted from the email does not match the predicted sequence identifier fetched from the receiver database. (“If it receives an action with a sequence number one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used sequence numbers associated with the respective counterparties at the respective communicating parties and incrementing a counter after each use by the sender and receiver.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch with Miller in order to detect and prevent fraudulent emails when the email system sends to groups of recipients with unsynchronized sequence numbers, Avritch ¶ 56 (a group of recipients).

Avritch in view of Miller does not disclose:
and flag the email as suspicious …
flagging the email as suspicious in the event …

However, Avritch does explicitly check the sequence number in ¶ 113.  Avritch just does not explicitly state what action is performed based thereon.  A person of ordinary skill in the art before the effective filing date of the claimed invention would .


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avritch et al., US 2007/0143407 (filed 2004-12), in view of Spadea, US 2006/0047766 (filed 2005-08).
As to claim 8, Avritch discloses the method of claim 1 but does not disclose:
wherein the user-accessible field into which the current sequence marker is inserted is a subject field for the email.

Spadea discloses:
wherein the user-accessible field into which the current sequence marker is inserted is a subject field for the email. ("JOHNSKEY", the key 120 may be embedded in the subject line "Welcome back" as follows: "Welcome back &lt;verificationkey&gt;JOHNSKEY&lt;/verificationkey&gt;." Spadea ¶ 71)

.


Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avritch et al., US 2007/0143407 (filed 2004-12), in view of Beck, US 2005/0198508 (filed 2004-03).
As to claim 15, Avritch discloses the method of claim 1 but does not disclose: wherein the sender is within the email domain but the recipient is within a different email domain.

Beck discloses:
wherein the sender is within the email domain but the recipient is within a different email domain. (see Beck figure 1, sender and receiver have different domains).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Beck by allowing the sender and receiver to be members of different email domains.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 

As to claim 17, Avritch discloses the method of claim 1 but does not disclose:
wherein the sender is within the email domain of a web-based email service provider (“a user interacts with the service 104 using a web browser program 804.” Avritch ¶ 138. See also Avritch ¶ 151).

Avaritch does not disclose:
but the recipient is within a different email domain.

Beck discloses:
but the recipient is within a different email domain.
(see Beck figure 1, sender and receiver have different domains).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Beck by allowing the sender and receiver to be members of different email domains.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch with Beck in order to allow user’s to send emails to whichever recipient they chose without being constrained to the same email server, e.g. domain.


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avritch et al., US 2007/0143407 (filed 2004-12).
As to claim 16, Avritch discloses the method of claim 1 but does not disclose:
wherein the sender is within an email domain (the email server of Avritch figure 2).

Avritch does not disclose:
but the recipient is within the email domain of a web-based email service provider, such as Yahoo Mail, Gmail, Hotmail or others.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have allowed a user of the system of Avritch to send an email to a user of Yahoo Mail, Gmail, and Hotmail.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to send an email to a popular webmail hosting service as such functionality is common and would not be inhibited unless explicitly prohibited by the system and to allow user’s to send emails to whomever they like. 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avritch et al., US 2007/0143407 (filed 2004-12), in view of Miller, US 2012/0064880 (filed 2011-09), and Spadea, US 2006/0047766 (filed 2005-08).
As to claim 13, Avritch in view of Miller discloses the method of claim 12 but does not disclose:


Spadea discloses:
wherein the user-accessible field into which the current sequence identifier is inserted is configured such that the receiver can view the current sequence identifier simply by reading the user-accessible field without having to open the email, the receiver's email application being configured to flag the email as suspicious if the current sequence marker identified from the email does not match the expected sequence marker. ("JOHNSKEY", the key 120 may be embedded in the subject line "Welcome back" as follows: "Welcome back &lt;verificationkey&gt;JOHNSKEY&lt;/verificationkey&gt;." Spadea ¶ 71)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Avritch in view of Miller with Spadea by incorporating elements of the stamp, e.g. the sequence number, in the subject line.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Avritch in view of Miller with Spadea in order to provide an .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avritch et al., US 2007/0143407 (filed 2004-12), in view of Miller, US 2012/0064880 (filed 2011-09), and Beck, US 2005/0198508 (filed 2004-03).
As to claim 19, Avritch in view of Miller discloses the method of claim 12 and further discloses:
a recipient's email domain flags emails as suspicious in the event the sequence identifier identified from the email does not match the predicted sequence identifier (see combination of claim 12 incorporating a spam folder.)

Avritch in view of Miller does not disclose:
the recipient having a different email domain than the email sender.

Beck discloses:
the recipient having a different email domain than the email sender.
 (see Beck figure 1, sender and receiver have different domains).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch in view of Miller with Beck by allowing the sender and receiver to be members of different email domains.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 


As to claim 20, Avritch discloses a method comprising:
An email system for receiving emails sent from a sender in an email domain to a receiver …, (“information such as the sender/recipient addresses, and body digest, used at the receiver side 106 to assess the integrity of the received e-mail Fraud detection—e.g., sequence numbers” Avritch ¶¶ 38-40) the emails each having a sender's email address, (“s parameter specifies the sender. This should normally match the RFC822 “From” header email address” Avritch ¶ 66. “the sender's and recipient's e-mail addresses as contained in the received e-mail.” Avritch ¶ 104) a receiver's email address  (“The listed recipients should match the RFC822 “TO” and “CC” headers” Avritch ¶ 68. Also ¶¶ 101 and 104) and one or more user-accessible fields, (“If the stamp appears to be “good,” data is extracted from some fields of the stamp and inserted into the message record for the email (in the e-mail client). This allows for somewhat fast retrieval of properties/attributes within the user interface without needing to revalidate the stamp (which is a relatively CPU-intensive step). Such properties include the trust level of the sender, mail class (personal, newsletter, coupon, etc.).” Avritch ¶ 113) the email system comprising: 
the receiver email application operatively (Fig. 6 illustrates an application: “FIG. 6 illustrates an example of how public keys are made available to e-mail client programs 
the receiver database and the receiver email server configured to inspect the incoming email and identify the sequence identifier for the sender in the user-accessible field of each email sent to the receiver, (“Get the sequence number from the stamp and look up in a locally cached file to make sure that this same sequence number has not been recently used” Avritch ¶ 113)
…
a receiver email application (Fig. 6 illustrates an application: “FIG. 6 illustrates an example of how public keys are made available to e-mail client programs at a sender's side (which will later be a receiver's side).” Avrich ¶ 13) operatively coupled to a receiver database, the receiver email application configured to receive said plurality of emails (“prevents reply attacks whereby senders use programming to attempt to use the same stamp over and over again.” Avritch ¶ 113. See also ¶ 114, plurality of emails must have different sequence numbers) from the sender,

parsing the text field of the email to extract the current sequence identifier from the email; (“Sequence Number: 48299” Avritch ¶ 91)

in the event a sequence identifier cannot be parsed or extracted from the email, flagging that email as not conforming to the method of using sequential email numbering, and thus as not verifiable or possibly suspicious. (“At step 402, it is determined whether the received e-mail message is a result-incorporated e-mail message at all….Otherwise [if the email is incompatible with the validation of Avaritch], at step 406 , appropriate action is taken. For example, preference may be to consider such unverifiable e-mail messages to be of a low priority, and a user may be given a choice of leaving the e-mail in a default inbox, or deleting it.” Avritch ¶ 121)

Avritch does not disclose:
within a different email domain



Miller discloses:
the receiver database configured to store contact information for the receiver including  … address and a sequence identifier, (“Each action has a sequence number that is unique for a single device. This sequence number is analogous to the sequence number used in the TCP protocol.” Miller ¶ 58. Unique for the device meaning it must be associated with the receiver) the sequence identifier representing a last predicted value in a previously agreed-upon sequence of emails between the sender and receiver, (“the mobile agent 10 keeps track of the highest sequence numbered action it has processed.” Miller ¶ 58) … the receiver database being further configured to update the sequence identifier for the sender in the receiver database when each email is sent to the receiver; (“If it receives an action with a sequence number one greater than the highest sequence number, it processes the action and increments the highest sequence number.” Miller ¶ 58)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch with Miller by including a record of used 

Avritch in view of Miller does not disclose:
within a different email domain

Beck discloses:
within a different email domain
 (see Beck figure 1, sender and receiver have different domains).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Avritch in view of Miller with Beck by allowing the sender and receiver to be members of different email domains.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avritch in view of Miller with Beck in order to allow user’s to send emails to whichever recipient they chose without being constrained to the same email server, e.g. domain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Sundsted, US 5,999,967, discloses a system for appending an authenticated stamp to an email for filtering at a receiver.
Sharp et al., US 2003/0110394, discloses sequence number matching used in TCP.
Adhikari et al., US 2007/0237144, discloses a sender and receiver agreeing on a set of sequential numbers to use in futures transmissions. 
Cohen, US 2011/0099607, discloses embedding authenticatable codes in the subject lines of emails. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL W CHAO/           Examiner, Art Unit 2492